ORDER
PER CURIAM.
Christopher Cole (Father) appeals from the trial court’s judgment and decree of paternity finding that he is the natural father of a minor child, Dustin Finlaw. Father alleges that the trial court erred in dismissing David Finlaw (Husband) with prejudice, and that the court’s finding of his paternity is against the weight of the evidence.
We have reviewed the parties’ briefs and the record on appeal. We find that the court did not err in dismissing Husband and that the court’s finding that Father is the child’s natural father is not against the weight of the evidence. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).